Lumpkin, P. J.
This case turned upon the question whether or not minors could collaterally attack a judgment rendered by a court of competent jurisdiction, in an action brought in their name by one purporting to be their next friend, there being nothing on the face of the record suggesting fraud or the want of good faith, or that the action was instituted by the.plaintiff therein without authority, or with any intention other than a bona fide purpose to protect the interest of the minors. The ruling we have made upon this question is supported by the decisions of this court in the cases of Ross v. Southwestern R. R. Co., 53 Ga. 514, and Watkins v. Lawton, 69 Ga. 671. Both of these cases are cited approvingly in Freeman v. Prendergast, 94 Ga. 385. Of course, if an action ostensibly for the benefit of minors was in fact brought without proper authority, or in fraud of their rights, or if a judgment rendered therein was for any other reason unlawful or improper, *106it could be directly attacked in the court by which it was rendered. That, however, would be an entirely different matter from calling in question the validity of a judgment apparently regular and legal, when offered in evidence against the minors in another and altogether distinct proceeding. Such an attack would be merely collateral, and to allow it to prevail under-such circumstances might result in great injustice to third persons who had in good faith acquired rights under and by virtue of the original judgment. We are quite confident that the trial judge was correct in ruling that the judgment in issue in the present case could not be thus assailed.

Judgment affirmed.


AU the Justices concurring.